Title: From Thomas Jefferson to John Tayloe Lomax, 12 April 1826
From: Jefferson, Thomas
To: Lomax, John Tayloe


Dear Sir
Monto
Apr. 12. 26
It is with great pleasure  that I inform you that by an unanimous vote of the Rector & Visitors of the Univy of Virga they have appointed you Professor of the school of law.   in that instn an  uncertain suggestion  that mr Wirt A.G. of the US. would perhaps accept the office induced them  to make him the offer, but counting little on his  ance,  relinquishment of the high station he  now fills they at the same time made an unanimous appmt of yourself in the event of his non-acceptance. he has declined accdly as was expected and your nomination is become absolute. I hope it will be acceptable to you and that your aid will be  given us in promoting this great interest of our country. to no one will it be more gratifying then to myself, who altho’ not having the pleasure of being personal acqd with yourself, have been intimately so with most of your family, some of whom have been among my most esteemd friends. the emoluments of the office are a standing salary of 1500.D. a year, tuition fees of from  25 to 50. Dollars from each member of your school, an elegant dwelling house, necessary with office & a garden & lot for other culture. the duties are a lecture of 2. hours  on every other day during a session of 10½ months in the year and a share  in the care  & general superintendence, there being no president,  the tenure is in fact  as much a freehold as that of a judge as no removal can take place but by a vote of 5. out of 7. visitors whose characters are known to you. the public impatience is highly excited to have this school opened, several students have left us after waiting long for it. & others  contemplate leaving us.  this I hope however will be  prevented by your acceptance and as early an attendance as your convenience can admit. made known to me also as soon as may be. I am happy in such an occn of tendering you to assurance of my friendly esteem & high considn.Th: J.